Citation Nr: 9907399	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims of 
entitlement to an increased rating for his service-connected 
bilateral hearing loss and to service connection for PTSD and 
tinnitus.  The veteran timely appealed these determinations 
to the Board.

In an August 1998 rating decision, the RO established service 
connection for tinnitus, and assigned the maximum schedular 
evaluation, 10 percent, for this disability, effective April 
16, 1993.  In a letter dated later that month, the RO 
notified the veteran of the determination and provided him 
his appellate rights.  Inasmuch as the maximum benefit 
available has been awarded, i.e. service connection, and the 
fact that, to date, the veteran has not submitted a Notice of 
Disagreement with regard to the assigned rating or the 
effective date; thus, no claim as regards a tinnitus claim is 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

In his September 1995 substantive appeal (on VA Form 9, 
Appeal to Board of Veterans' Appeals), the veteran initially 
requested a hearing before a Member of the Board at the RO.  
However, in an April 1997 statement, the veteran withdrew his 
request for a Travel Board hearing and indicated that he 
instead wished to be scheduled for a hearing before RO 
personnel.  That hearing was conducted in June 1997, during 
which, the veteran reaffirmed that he did not wish to be 
afforded a Travel Board hearing and that the RO hearing 
satisfied his request for a hearing.

The Board observes that, in a May 1991 rating decision, the 
RO denied the veteran's claim for service connection for 
PTSD.  However, the Board concludes (as did, apparently, the 
RO), that because of the unique circumstances of this case, 
i.e., that the veteran did not have a diagnosis of PTSD at 
the time of the May 1991 denial, but currently carries such a 
diagnosis, de novo consideration of the current PTSD claim is 
warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Current audiometry test results reveal Level I hearing 
acuity in both ears.

3.  The veteran served in combat during his active service in 
Vietnam.

4.  It is at least as likely as not that the veteran has PTSD 
as a result of combat-related incidents that occurred while 
he was stationed in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for his service-connected 
bilateral hearing loss is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.  In this regard, the Board notes 
that, although, as will be discussed below, the veteran has 
reported receiving recent VA treatment for his psychiatric 
disorder, he has not indicated that he has received recent 
treatment for his bilateral hearing loss.

The service medical records reflect that the veteran was 
exposed to acoustic trauma during service, and impaired 
hearing was noted.  Based on these findings, in a rating 
decision dated in August 1970, the RO established service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective October 27, 1969.

The veteran's claim for an increased rating for his bilateral 
hearing loss was received at the RO in June 1993.  During the 
course of this appeal, the veteran was afforded pertinent VA 
audiological evaluations in June 1993, February 1994 and 
April 1998.  Also of record are VA outpatient treatment 
records, dated from March 1992 to February 1994, the 
transcript of the veteran's testimony before a hearing 
officer at the RO in June 1997 and statements of the veteran 
and his accredited representative.

When seen by VA in June 1993, the veteran reported an 
extensive history of having been exposed to weapons-related 
acoustic trauma in Vietnam.  On the VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
5
10
25
LEFT
N/A
10
5
30
55

Pure tone threshold levels averaged 14 decibels for the right 
ear and 25 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in both 
ears.  The impression of the examiner was normal hearing in 
the right ear except for mild to moderate sensorineural loss 
at 6000 and 8000 Hertz, and normal hearing in his left ear to 
2000 Hertz with mild to severe sensorineural hearing loss at 
3000 to 8000 Hertz.

When evaluated by VA in February 1994, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
10
15
LEFT
N/A
10
10
30
60

Pure tone threshold levels averaged 13 decibels for the right 
ear and 27 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.  The examiner's impression was mild to severe 
sensorineural hearing loss with excellent speech 
discrimination.

A review of the VA outpatient treatment records shows that 
when the veteran was seen for complaints of impaired hearing 
he reported having constant tinnitus.  In this regard, the 
Board observes that, in his statements and testimony, the 
veteran asserted that an increased rating for his hearing 
loss is warranted due to his tinnitus.  In several 
statements, he also reported that his hearing acuity had 
decreased.

During the June 1997 hearing, the veteran testified that a 
compensable evaluation was warranted because his hearing 
acuity had declined.  In addition, he specifically stated 
that his hearing loss had worsened since the most recent VA 
examination.

In response to the veteran's testimony that his hearing loss 
had worsened since the most recent VA audiological 
evaluation, the veteran was afforded an audiological 
evaluation in April 1998.  On the VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
40
40
LEFT
N/A
25
50
55
55

Pure tone threshold levels averaged 19 decibels for the right 
ear and 34 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The diagnosis was 
mild to severe hearing impairment in the right ear from 4000 
to 800 Hertz; and mild to severe hearing impairment in the 
left ear from 3000 to 8000 Hertz.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic 
Codes 6100-6110.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The mechanical application of the rating schedule to the 
findings elicited on each audiological evaluation in June 
1993, February 1994, and April 1998 results in a 
determination that the veteran has Level I in both ears; 
accordingly, a noncompensable disability rating is assignable 
pursuant to Diagnostic Code 6100.  While the veteran contends 
that his hearing loss warrants a compensable evaluation 
because he has constant, bilateral tinnitus, the Board notes 
that such assertion does not provide a basis for a 
compensable evaluation for hearing loss.  Service connection 
for tinnitus has separately been established, and a 10 
percent rating has been assigned.  Evaluation of the same 
manifestation or symptom (i.e., ringing in the ears) under 
different diagnostic codes is not appropriate.  38 C.F.R. 
§ 4.14 (1998).

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Because evaluation of hearing loss is mechanical, it does not 
appear appropriate to consider whether other factors exists 
that would warrant assignment of an increased evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (1998).  
However, even assuming, arguendo, that such consideration is 
appropriate, the Board finds no assertion or showing that the 
schedular criteria are inadequate to evaluate the veteran's 
disability in the instant case.  There is no objective 
evidence that the veteran's service-connected bilateral 
hearing loss results in marked interference with his 
employability.  Furthermore, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service connection

The Board notes, at the outset, that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  In addition, the Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).  
It appears that some of the records of the veteran's VA 
outpatient treatment have not been associated with the claims 
file.  The Board concludes, however, that in light of the 
following decision establishing service connection for PTSD, 
to remand for these records is not warranted because the 
veteran has not been prejudiced.  In this regard, the Board 
notes that duty to assist does not extend to seeking records 
that would make no difference in the outcome of this appeal.  
See Allday v. Brown, 7 Vet. App. 517, 530 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) (which govern claims for service connection, 
in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In his statements and hearing testimony, the veteran 
essentially asserts that service connection is warranted for 
PTSD because he has this disorder as a result of his 
experiences while serving in the Republic of Vietnam, 
including his participation in combat and being subjected to 
rocket and mortar attacks.  In this regard, the veteran 
reports that he witnessed numerous fellow soldiers being 
wounded and killed.  In addition, at the June 1997 hearing, 
the veteran reported as a stressful event the death of his 
friend "Dave Pritchard."

Further, in support of this claim, the veteran's 
representative, in written argument dated in January 1999, 
cites the decision of the Court in Suozzi v. Brown, 10 Vet. 
App. 307 (1997) for the proposition that the veteran is not 
expected to be able to document all the claimed stressors, 
and is only required to demonstrate that the claimed 
stressors are consistent with the veteran's military service.

In an effort to assist the veteran in the development with 
this claim, in February 1998, the RO wrote to U.S. Army 
Service Center for Research of Unit Record (Unit Records 
Center, formerly known as the United States Army & Joint 
Services Environmental Support Group or "ESG") to verify 
his claimed in-service stressful events.  In response, in its 
July 1998 report, the Unit Records Center responded that the 
veteran's unit, Battery A, 1st Battalion, 83rd Artillery, was 
involved in combat activities during the period that the 
veteran served with that unit.  In the July 1998 report, the 
Unit Records Center also indicated that, although available 
casualty files do not list a "Dave/David" Pritchard as 
killed in action, they do reflect that a "Specialist Four 
(SP4) David E. Pritchard" was wounded in action on February 
2, 1968.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has repeatedly instructed the Board that VA must make 
a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. at 145; Zarycki, 6 Vet. App. at 
98.  In this regard, the Board observes that the veteran's 
service personnel records show that he served in Vietnam from 
November 1968 to October 1969.  In a May 1991 rating decision 
that initially denied service connection for PTSD, on the 
ground that there was no evidence showing that the veteran 
was diagnosed as having this disorder, the RO stated, "The 
veteran's combat experiences in Vietnam are general in nature 
and those that would be experienced by any soldier."  As 
such, it appears that VA has already conceded that the 
veteran served in combat.  In any event, the Board notes 
that, as discussed above, in its July 1998 report, the Unit 
Records Center stated that the veteran's unit was involved in 
combat activities during the period that the veteran served 
with that unit.  

The Board recognizes that Unit Records Center report and the 
supporting materials do not provide specific corroboration of 
the veteran's participation in the alleged events.  However, 
in light of the Suozzi opinion, the Board finds that such 
evidence supports the veteran's contention that he 
participated in combat in Vietnam.  In that case, the Court 
held that, by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Based on these factors, the Board finds that the veteran 
served in combat. 
In addition, his claimed stressors are consistent with the 
circumstances of his service in Vietnam.  Therefore, no 
further evidence is necessary to corroborate the occurrence 
of the in-service stressors, and the case now turns on 
whether the medical evidence establishes that the veteran, in 
fact, has PTSD as a result of the showing that he currently 
has PTSD as a result of his combat experiences in service.  
The Board's review of the record reveals that there is both 
positive and negative evidence on this point.

A review of the record discloses that the veteran did not 
receive treatment for psychiatric related illness of any sort 
while on active duty in the military, nor was there evidence 
of a psychiatric disorder, including a post-traumatic stress 
related illness, when he was examined by VA shortly after 
service, in July 1970.  However, the medical evidence shows 
that, since 1992, the veteran has received treatment by VA 
for his psychiatric problems.  In addition, the records, 
dated from March 1992 to February 1994, reflect that the 
veteran has been diagnosed as having, among other psychiatric 
disorders, PTSD; he has also been diagnosed as suffering from 
depressive reaction, substance abuse and alcoholism.

The veteran has also been hospitalized by VA to treat his 
psychiatric disability.  When hospitalized from April 21 to 
April 27, 1993, the veteran was diagnosed as having a history 
of PTSD and polysubstance abuse.  He was thereafter 
immediately rehospitalized to treat his psychiatric disorder 
from April 28 to May 26, 1993.  During the hospitalization, 
the veteran participated in the PTSD clinic.  The hospital 
discharge summary reflects that the veteran was diagnosed as 
having PTSD; heroin and alcohol dependence, as well as 
cannabis and amphetamine dependence, in remission, were 
diagnosed.

In April 1998, the veteran underwent a VA psychiatric 
examination and a social survey by a social worker.  When 
examined by a psychiatrist on April 3, 1998, the veteran 
provided a history of having participated in combat in 
Vietnam, but the examiner's report reflects that the veteran 
did not then report specific stressors.  In the examination 
report, the examiner discussed the veteran's social and 
psychiatric history, and rendered Axis I diagnoses of major 
depression, and recurrent polysubstance abuse in remission.  
Despite the latter diagnosis, the examiner opined that the 
veteran's depressive disorder is most likely polysubstance 
induced.  Moreover, although the veteran reported that 
memories of his combat experiences in service made him 
depressed, he also noted, that, in that examination, there 
was no finding of "anxiety, panic, or other symptoms 
diagnosable as PTSD related to his Vietnam experience. 

A social survey was conducted by a social worker four days 
later.  At that time, the veteran reiterated his history of 
having served in combat in Vietnam and, in his report, the 
examiner set forth ten stressful experiences reported by the 
veteran, most of which were related to combat.  In addition, 
the examiner identified ten distinct symptoms of his 
psychiatric disorder, including depression, nightmares, 
flashbacks, and crowd avoidance; the veteran was also noted 
to be "easily startled." 

Thus, the record contains both positive and negative evidence 
on question of whether the veteran currently has PTSD as a 
result of his combat experiences in Vietnam.  The Board finds 
it significant, however, that VA diagnosed the veteran as 
having PTSD subsequent to being under observation and 
evaluation during a one-month hospital stay in 1993.  
Moreover, although one VA examiner essentially ruled out a 
diagnosis of PTSD in April 1998, such conclusion appears to 
be based only upon the symptoms then reported by the veteran.  
Had the psychiatrist had access to the information elicited 
on the veteran's social survey a mere four days later (to 
include specific in-service stressful experiences and PTSD 
symptoms reported), there is a likelihood that the 
psychiatrist may well have reached a contrary conclusion.  In 
addition, although not of record, in his statements and 
testimony, the veteran reported that that he is receiving 
treatment for his psychological problems at a VA medical 
facility and at the Veteran's Service Center (Vet Center), 
each located in Binghamton, New York.  That treatment is 
consistent with the diagnoses of record, and if associated 
with the claims folder, may also support this claim.

Given the above, the Board finds that the evidence is, at 
least, approximately equally balanced, for and against the 
claim, concerning the question of whether the veteran 
currently has PTSD due to his combat experiences in Vietnam.  
Thus, affording the veteran the benefit of the doubt on this 
question is appropriate.  See 38 U.S.C.A. § 5107(b); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, the 
Board concludes that service connection for PTSD is 
warranted.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


